Citation Nr: 1643491	
Decision Date: 11/15/16    Archive Date: 12/01/16

DOCKET NO.  14-39 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to an initial disability rating in excess of 20 percent for a lumbar spine disability, to include degenerative disc disease claimed as major back problems.

2. Entitlement to a total disability rating based on unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel



INTRODUCTION

The Veteran had active military service from September 1979 to October 1982.

This matter comes before the Board of Veterans' Appeals (Board) following a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which granted service connection for degenerative disc disease, assigning a 20 percent initial evaluation.  The Veteran timely appealed the initial rating assigned.

In November 2015, the Board remanded the claims for additional evidentiary development.  In November 2015, the Veteran was scheduled for new VA examinations.  In December 2015, the RO issued a supplemental statement of the case once again denying the claims.  Thus, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The evidence is at least evenly balanced as to whether, for the entirety of the appeal period, the symptoms of the Veteran's lumbar spine disability more nearly approximated forward flexion of the lumbar spine to 30 degrees or less, but the evidence did not more nearly approximate unfavorable ankylosis of the entire thoracolumbar spine or any neurological impairment associated with the Veteran's service-connected lumbar spine disability.

2.  The evidence is at least evenly balanced as to whether the Veteran's service-connected disabilities are of such nature and severity as to prevent him from securing or following substantially gainful employment.


CONCLUSIONS OF LAW

1. With reasonable doubt resolved in favor of the Veteran, the criteria for an initial rating of 40 percent, but not higher, for a lumbar spine disability have been met.  38 U.S.C.A. § 1155; 38 C.F.R §§ 4.7, 4.71a, Diagnostic Code (DC) 5239 (2015).

2. With reasonable doubt resolved in favor of the Veteran, the criteria for a TDIU due to service-connected disabilities have been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014 and Supp. 2015), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. 

In this case, VA provided adequate notifications about the information and evidence necessary to substantiate the claims in an October 2010 and January 2013 letters.  The Veteran does not assert prejudice from any notification deficiency, and none is identified by the Board.  See Shinseki v. Sanders, 556 U.S. 396 (2009)

VA's duty to assist the Veteran in the development of his claims includes assisting him in the procurement of service treatment records (STRs) and pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO appropriately assisted the Veteran in obtaining indicated treatment and evaluation records, including STRs, and VA and private medical records. 

VA provided adequate medical examinations and opinions for the Veteran's claims adjudicated herein.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In January 2011, July 2012, April 2013, June 214, and December 2015, the Veteran was afforded VA examinations for his lumbar spine.  The above examination reports include responsive medical opinions and clinical findings.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Accordingly, the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) are satisfied.

II. Increased Evaluation

Disability evaluations are determined by the application of rating criteria set forth in the VA Schedule for Rating Disabilities (38 C.F.R. Part 4) based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Disabilities evaluated on the basis of limitation of motion require VA to apply the provisions of 38 C.F.R. §§ 4.40 and 4.45, pertaining to functional impairment.  The Court has instructed that, in applying these regulations, VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare-ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional loss in range-of-motion due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  The examiner should also determine the point, if any, at which such factors cause functional impairment.  Mitchell v. Shinseki, 25 Vet. App. 32, 43-44 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997); 38 C.F.R. § 4.59.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's lumbar spine disability is rated under 38 C.F.R. § 4.71a, DC 5239, for degenerative arthritis of the spine.  Degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  If the limitation of motion is noncompensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent evaluation is merited for x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent evaluation is merited for x-ray evidence of involvement of two or more major joints or two or more minor joint groups.  38 C.F.R. § 4.71a, DC 5003.

Limitation of spinal motion is evaluated under the general rating formula.  38 C.F.R. § 4.71a, DC 5239.  Under the general rating formula, with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings apply: a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; combined range of motion of the thoracolumbar spine not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted for ankylosis of the entire spine.  Id.

Following the criteria set forth in the General Rating Formula for Diseases and Injuries of the Spine, in relevant parts, Note (1) instructs to evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  

Note (2) provides that the combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.

Note (5) provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

In the present case, a January 2011 VA examination report reflects that the Veteran experienced severe flare-ups weekly, which lasted for hours, with standing, sitting, and lying down for any length of time.  The Veteran reported that during flare-ups he had to be on bedrest until it resolved.  He also reported experiencing sharp pain in the posterior left leg to heel, with numbness from the posterior of the calf to and including the heel.  He had an antalgic gait, as well as tenderness and pain on motion bilaterally.  Range of motion was flexion to 35 degrees, extension to 10 degrees, right and left lateral flexion to 10 degrees, and right and left lateral rotation to 20 degrees.  There was no objective evidence of pain on motion and no additional limitation of motion on repetition.  The examiner noted that the Veteran had absent vibration sensation; and decreased position sense, pain or pinprick, light touch sensation, and dysesthesias to his entire left foot and toes.  There were no other noted neurologic abnormalities.  

A May 2012 VA examination report documents the Veteran's statements that he felt "like something was rubbing in [his] back with constant pain," and his complaints of intermittent radiating pain from the posterior thigh to the bottom of the calf, which occurred once every three weeks and lasted for one minute.  The Veteran denied any flare-ups, and the examiner noted no tenderness to palpation or guarding.  Range of motion was flexion to 35 degrees, extension to 10 degrees, right and left lateral flexion to 15 degrees, and right and left lateral rotation to 20 degrees.  There was no objective evidence of pain on motion and no additional limitation of motion on repetition.  The examiner noted that the Veteran did not have any symptoms of radiculopathy, but found that there was mild left sciatic nerve involvement.  There were no other noted neurologic abnormalities, and the Veteran did not experience intervertebral disc syndrome (IVDS).  Of note, the VA examiner observed that the Veteran arrived in a wheelchair but that he was able to walk with normal gait unassisted, take off and put on his clothes without difficulty, and able to exit the examination unassisted with a non-antalgic gait.  The examiner specifically found that the examination with range of motion was "mired with Waddell's signs" and that the Veteran's subjective complaints did not correlate with objective findings.

An April 2013 VA examination report indicates that the Veteran did not experience flare-ups.  Range of motion was flexion to 50 degrees, extension to 5 degrees, right lateral flexion to 20 degrees, left lateral flexion to 10 degrees, and right and left lateral rotation to 20 degrees.  There was no objective evidence of pain on motion and no additional limitation of motion on repetition.  Contributing factors to functional loss after repetition included less movement; weakened movement; disturbance of locomotion; and interference with sitting, standing, and weight-bearing.  The examiner noted that the Veteran did not have any symptoms of radiculopathy, or other neurologic abnormalities.  Further, the examiner noted that the Veteran did not experience IVDS.  He also opined that the Veteran's chronic low back pain did not cause permanent aggravation of his congenital spine condition, and that the latter was most likely aggravated due to the normal progression of the disease and the post-service gunshot wound.  As such, the VA examiner concluded that the Veteran's current low back pain was not caused by his military service.

A June 2014 VA examination report indicates that the Veteran suffered a gunshot wound to the abdomen post-service and fragments from the bullet remain near his spine.  The Veteran reported that his left leg "gave out every once in a while."  Range of motion was flexion to 10 degrees with pain at zero degrees, extension to zero degrees, right and left lateral flexion to 10 degrees, and right and left lateral rotation to 10 degrees.  The examiner specifically noted that there was "a certain amount of symptom exaggeration," but that he did believe that the Veteran had "significant pain on motion of his back in flexion and extension."  The Veteran did not perform three repetitions because he stated he was in too much pain.  The examiner again noted "marked Waddell's signs, but [that] the Veteran also [did] have severe lumbar stenosis and right lumbar radiculopathy."  Contributing factors to functional loss after repetition included less movement; weakened movement; and interference with sitting, standing, and weight-bearing.  The examiner noted that the Veteran had severe involvement of the bilateral femoral and sciatic nerves, but that he did not experience any other neurologic abnormalities.  Further, the examiner noted that the Veteran did not experience IVDS.  

A June 2014 peripheral neuropathy VA examination report reflects a diagnosis of idiopathic peripheral neuropathy.  The examiner found moderate incomplete paralysis of the bilateral external popliteal nerve, musculocutaneous nerve, and anterior tibial nerve; as well as severe incomplete paralysis of the bilateral posterior tibial nerve.  The examiner observed that the Veteran used a wheelchair for his lumbar spine disability, and that he had severe lumbar stenosis with radiculopathy, but that he was also exaggerating his symptoms.  The VA examiner stated that the Veteran clearly had lumbar radiculopathy affecting his right lower extremity, as well as severe bilateral lumbar stenosis.  However, the examiner noted that the Veteran had a mild injury in-service, but suffered severe injuries post-service, specifically his gunshot wound to the abdomen with retained bullet fragments near his spine.  He also noted that the Veteran was diagnosed with a congenital abnormality of the lumbar spine in-service.  He opined that he found it "difficult to link [the Veteran's] lumbar radiculopathy at L2-4 level to his back injury in service, but [that] his S1/S2 findings might well be linked to his congenital back anomaly."

A December 2015 VA examination report indicates that the Veteran reported flare-ups manifested by constant daily pain in his lower back, as well as functional loss due to inability to stand or walk for any long periods of time.  Range of motion was flexion to 60 degrees, extension to 5 degrees, right lateral flexion to 20 degree, left lateral flexion to 10 degrees, and right and left lateral rotation to 10 degrees.  The examiner noted pain on all range of motion testing, but also noted Waddell's signs and no indication of back muscle tension or spasms that would limit the range of motion.  There was no pain with weight-bearing, spasms, gibbus, or pelvic shift; but there was mild tenderness to palpation and guarding, neither of which resulted in an abnormal gait.  There was no additional limitation of motion on repetition, and no significant limitation of motion due to pain, weakness, fatigability, or incoordination.  The examiner noted that the Veteran experienced moderate numbness in his left lower extremity, but that he did not have any other abnormal neurological symptoms.  Further, the examiner noted that the Veteran did not experience IVDS.  The VA examiner referred to the June 2014 peripheral neuropathy VA examination and noted that the Veteran did not have "any significant debilitating process related to his limited, acute back strain," and that his "current conditions [were] from his post-service injuries and congenital back condition."  The examiner also found that the "[lumbar spine] strain did not have [an] impact on [the Veteran's] current degenerative back condition."

Upon review of the evidence, both lay and medical, the Board finds that the Veteran's lumbar spine disability results in forward flexion of 30 degrees or less, but does not result in ankylosis of the entire thoracolumbar spine or any neurological impairment associated with the Veteran's service-connected lumbar spine disability.  

The evidence shows that the Veteran was able to perform forward flexion of the spine to 35 degrees in January 2011 and May 2012, 50 degrees in April 2013, 10 degrees in June 2014, and 60 degrees in December 2015.  However, the above evidence reflects that the Veteran's lumbar spine disability was manifested by pain, guarding, and tenderness, but the effects of such manifestations on the Veteran's range of motion were not determined.  Further, while the January 2011 VA examiner noted that the Veteran experienced severe flare-ups weekly, which could last for hours and during which time the Veteran would be restricted to bedrest, he did not address the functional impact of the Veteran's flare-ups on his range of motion.  In addition, the Board notes that the April 2013 and December 2015 VA examiners did not address the Veteran's lay statements or his buddy statements concerning the severity of this lumbar spine disability.

The Board noted that the May 2012, June 2014, and December 2015 VA examiners all noted that the Veteran exhibited marked Waddell's signs and likely was exaggerating his symptoms.  However, the June 2014 VA examiner nevertheless found that the Veteran did have severe lumbar stenosis and radiculopathy of the right lower extremity.  

As such, the evidence is at least evenly balanced as to whether the symptoms of the Veteran's lumbar spine disability, to include flare-ups, have, throughout the pendency of the claim, more nearly approximated forward flexion of the thoracolumbar spine to 30 degrees or less.  Specifically, the Board notes the Veteran's forward flexion of 35 degrees in January 2011 and his statements concerning the severity of his flare-ups, as well as the lack of Waddell's signs during the examination; and the Veteran's forward flexion of 10 degrees in June 2014, which the VA examiner noted exhibited Waddell's signs but nevertheless acknowledged that the Veteran had a severe lumbar spine disability and was experiencing a certain amount of pain during the examination.

However, the evidence does not indicate that the symptoms more nearly approximated unfavorable ankylosis of the entire thoracolumbar spine.  To the contrary, the Veteran is able to flex, extend, and laterally rotate and flex his lumbar spine, and none of the VA examiners found ankylosis.  

Consideration has been given to an increased evaluation for the Veteran's lumbar spine disability under other potentially applicable diagnostic codes.  See Schafrath, 1 Vet. App. at 595.  However, the record reflects that the Veteran has not been diagnosed with IVDS or experienced incapacitating episodes as defined in the applicable regulation at any time during the appeal period.

The Board further finds that no additional separate ratings are warranted for neurological disorders.  In that connection, the Board notes that although the Veteran has been diagnosed with radiculopathy, the June 2014 peripheral neuropathy VA examiner opined that he found it "difficult to link [the Veteran's] lumbar radiculopathy at L2-4 level to his back injury in service, but [that] his S1/S2 findings might well be linked to his congenital back anomaly."  Further, the examiner specifically diagnosed the Veteran with idiopathic peripheral neuropathy, which itself means that it is of unknown etiology.  As such, the Veteran's radiculopathy is not secondary to his service-connected lumbar spine disability.  Further, the Veteran denied any bowel or bladder incontinence at all of his VA examinations.  Thus, the Board finds that no other separate rating for neurological disabilities is warranted.

The above determinations are based on consideration of the applicable provisions of VA's rating schedule.  For all the foregoing reasons, the Board finds that an evaluation of 40 percent, but not higher, for a lumbar spine disability for the entirety of the appeal period is warranted.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5239.  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1) (2015), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.

The Board finds that the rating criteria specifically contemplate the Veteran's lumbar spine disability.  The lumbar spine has been manifested by loss of range of motion and pain.  Loss of range of motion is specifically contemplated in the general rating formula.  Pain is contemplated in the rating criteria for all musculoskeletal disabilities, and therefore it does not need to be identified in each individual code to indicate its inclusion.  38 C.F.R. § 4.59 (2015); see Burton v. Shinseki, 25 Vet. App. 1, 5 (2011) (holding that § 4.59 applies to "joint pain in general" and is not limited to joint pain due to arthritis); see also 38 C.F.R. §§ 4.40 4.45 (2015).  In other words, the Veteran does not experience problems due to this service-connected lumbar disability that is not accounted for by the rating schedule and this is the case whether the disability is considered individually or whether its impact is considered in combination with other service-connected disabilities.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In addition, the Board is granting TDIU in the decision below.  The Federal Circuit in Johnson indicated that the TDIU provision only accounts for instances in which a veteran's combined disabilities establish total unemployability, i.e., a disability rating of 100 percent.  Id. at 1366.  On the other hand, 38 C.F.R. § 3.321(b)(1) performs a "gap-filling" function.  Id.  It accounts for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented.  Id.  As the Veteran has been granted TDIU, he is deemed to have total unemployability and there is no "gap" to fill by § 3.321(b).  Therefore, referral for extraschedular consideration is not warranted.

III. TDIU

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from securing and following "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

The Board must evaluate whether there are circumstances in the Veteran's case, apart from any nonservice-connected disability and advancing age, which would justify a TDIU due solely to the service-connected disabilities.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

The Veteran has been granted service connection for a psychiatric disorder associated with a lumbar spine disability, rated as 50 percent disabling; and, as decided above, a lumbar spine disability, rated as 40 percent disabling.  Under 38 C.F.R. § 4.25, Table I, his new combined disability rating is 70 percent.  Hence, he now meets the percentage criteria for a TDIU laid out in 38 C.F.R. § 4.16(a).  Even so, to grant TDIU it must be found that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

Consequently, the Board must determine whether the Veteran's service-connected disabilities combine to preclude him from engaging in substantially gainful employment (work that is more than marginal, which permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The fact that a Veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the Veteran, because of service-connected disabilities, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Inability to work due to advancing age may not be considered.  38 C.F.R. §§ 3.341(a), 4.19 (2015).  In making its determination, VA considers such factors as the extent of the service-connected disabilities, and employment and educational background.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(b), 4.19.  

The evidence of record reveals that the Veteran completed his GED and two years of college.  He worked in a group home for eight years, the postal service for five years, and telemarketing until 2008, when his company closed; he has been unemployed since.

A January 2011 VA examination report documents that the Veteran's lumbar spine disability would result in increased absenteeism and that he would have problems with lifting and carrying, lack of stamina, weakness or fatigue, decreased strength in the lower extremities, and pain.

An April 2013 VA examination report for the Veteran's lumbar spine disability notes that his chronic low back pain was secondary to his congenital lumbar condition, and that it was unlikely that he would be able to maintain a physical labor employment due to his pain and discomfort.  However, the VA examiner found that the Veteran "could work at the very least in a sedentary environment."  

An April 2013 psychiatric VA examination report indicates that it did not appear that the Veteran was unemployable due to his psychiatric symptoms alone, "although his depressive symptoms, particularly difficulties with concentration and focus, would likely contribute to difficulties functioning in the workplace."  Nevertheless, the VA examiner found that the Veteran's "overwhelmingly disabling condition [was] clearly his chronic back pain."

A June 2014 VA lumbar spine and peripheral neuropathy examination report reflects that the Veteran has been disabled due to his lumbar spine since 2011.  A June 2014 VA psychiatric examination report documents that the Veteran has occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The Veteran reported that he had some problems with attention and concentration, and had difficulty staying on task.  However, the VA examiner found that his physical problems were the primary cause of his difficulty with work.

A December 2015 VA examination report indicates that prior discussion on the impact of the Veteran's lumbar spine disability on his ability to obtain and maintain employment remained unchanged, but that his in-service lumbar spine strain did not have any "impact on his current degenerative back condition."

After having reviewed the record and weighed the evidence both in support of and against the claim, the Board finds that the evidence is in relative equipoise as to whether the Veteran's service-connected disabilities combine to render him unemployable.   In this regard, the January 2011 VA examiner found that the Veteran's lumbar spine disability would result in increased absenteeism and that he would have problems with lifting and carrying, lack of stamina, weakness or fatigue, decreased strength in the lower extremities, and pain.  Further, the April 2013 VA examiner concluded that the Veteran's lumbar spine disability would preclude him from engaging in physical labor employment, but that he could still perform sedentary work.  Nevertheless, the April 2013 and June 2014 psychiatric VA examinations reflect that the Veteran's psychiatric disorder would affect his ability to concentrate and focus. 

Thus, as there is probative evidence both for and against the claim in this case, the Board finds the evidence is approximately evenly balanced as to whether the Veteran's service-connected disabilities preclude him from obtaining and retaining substantially gainful employment.  Moreover, the "applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner."  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to a TDIU is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

ORDER

Entitlement to an initial disability rating of 40 percent, but not higher, for a lumbar spine disability, to include degenerative disc disease claimed as major back problems, is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to a TDIU is granted, subject to controlling regulations governing the payment of monetary awards.




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


